Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Objection to Title of the Invention
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: FACILITATION OF SMART COMMUNICATIONS HUB TO SUPPORT VEHICLES IN EMISSION CHECK, REGISTRATION, AND VIDEO MONITORING

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per claims 1, 8, and 15, Applicant recites “activate a video camera device that is part of a traffic monitoring network” which does not have support in the originally filed disclosure.  Accordingly, this limitation constitutes new matter with respect to the date for which the Applicant is seeking to claim priority.  At most, the Applicant has disclosed “[t]he smart city can also leverage video cameras to help create an overall picture of a moment in time”  and “[i]n addition to driverless vehicle [] cameras being activated, smart city [] cameras can be activated”.  Specification ¶ [051]. 
As per claims 1-3, 8, and 15, Applicant recites a traffic monitoring network and components generally recited as limited by association with such network.  However, the “traffic monitoring network” lacks written description within the originally filed disclosure and accordingly comprises new matter.
As per claim 4, Applicant recites “second action data to a recording device associated with and accessible via the vehicle to facilitate a video recording”.  This limitation is not supported by the originally filed disclosure and constitutes new matter relative to the filing date to which the Applicant is claiming priority.  

**** Enablement ****

Claims 2-7, 9-14, and 16-20 are rejected due to their explicit inclusion and inclusion by reference of the rejected subject matter of the claims from which they depend as rejected under 35 U.S.C. §112(a) supra.


Prior Art Claim Rejections 
For the purposes of Examination, those claims not explicitly provided with an interpretation in any of the objections or rejections above are subject to the interpretation inferred below with respect to the prior art as applied.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 5, 6, 10, 8, 9, 10, 11, 12, 8, 14, 15, 15, 15, 18, 17, and 20 of U.S. Patent No. 10,726,640 (‘640) in view of Eyring (US 2017/0337805). Although the claims at issue are not identical, they are not patentably distinct from each other because the presently pending claims are drawn to a broader scope than that embodied by each of the patented claim, accordingly the instantly claimed scope is obviated by the Applicant’s previously patented claims.
As per claims 1, and 15, ‘640 does not explicitly disclose based on fire data representative of a likelihood of the vehicle being on fire, receiving, by the first by the first network equipment, a prompt to activate a video camera device that is part of a traffic monitoring network.  In a related invention, Eyring teaches the creation of fire data representative of a likelihood of fire ([0102] “The device 405-b may also include an event determination module 645.  Event determination module 645 may compare data received with elements pre-associated with a plurality of known events to determine whether an event is occurring and classify what type of event is occurring (eg. []fire)”) where based on the determination of the event, the device may query a device for video data to confirm the suspected event ([0103]) and even activating a security camera having an appropriate vantage point ([0063] “device [] may send a request to deice [] to initiate [] turning on a security camera”) where the sensor system may be used to obtain data related to vehicles ([0047]).  It would have been obvious to modify ‘640 with the ability to utilize sensors and cameras to determine a fire event and utilize networked cameras to confirm existence of such an event in order to automate the dispatch of emergency equipment without relying upon emergency notifications from good Samaritans.  
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,726,640 (‘640) in view of Eyring (US 2017/0337805) as applied to claim 1 (“’640”) in further view of Condeixa (Provisional application No. 62/376,937 which accords to US 2018/0054851. PG pub relied upon for citations infra.).
As per claim 2, ‘640 teaches the method of claim 1.  Park does not explicitly disclose that the traffic monitoring network is part of a smart city network of devices associated with a smart city.  However, in a related invention, Condiexa teaches that the devices may be linked based association with a smart city application ([0042] see also [0065] “The environment may comprise any variety of devices [] smart city networks, devices, and sensors”).  It would have been obvious to modify Park with the utilization of sensors within a smart city so as to better leverage available sensors within an extant network to efficiently verify sensed data within the covered geographic area.
Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 3, 4, 5, 6, 10, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19,  and 20 of U.S. Patent No. 11,004,278 (‘278) in view of Eyring (US 2017/0337805). Although the claims at issue are not identical, they are not patentably distinct from each other because the presently pending claims are drawn to a broader scope than that embodied by each of the patented claim, accordingly the instantly claimed scope is obviated by the Applicant’s previously patented claims.
As per claims 1, and 15, ‘640 does not explicitly disclose based on fire data representative of a likelihood of the vehicle being on fire, receiving, by the first by the first network equipment, a prompt to activate a video camera device that is part of a traffic monitoring network.  In a related invention, Eyring teaches the creation of fire data representative of a likelihood of fire ([0102] “The device 405-b may also include an event determination module 645.  Event determination module 645 may compare data received with elements pre-associated with a plurality of known events to determine whether an event is occurring and classify what type of event is occurring (eg. []fire)”) where based on the determination of the event, the device may query a device for video data to confirm the suspected event ([0103]) and even activating a security camera having an appropriate vantage point ([0063] “device [] may send a request to deice [] to initiate [] turning on a security camera”) where the sensor system may be used to obtain data related to vehicles ([0047]).  It would have been obvious to modify ‘640 with the ability to utilize sensors and cameras to determine a fire event and utilize networked cameras to confirm existence of such an event in order to automate the dispatch of emergency equipment without relying upon emergency notifications from good Samaritans.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A GOLDMAN whose telephone number is (571)270-5328. The examiner can normally be reached Monday-Friday 8:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A GOLDMAN/Primary Examiner, Art Unit 3663